El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
En nuestra función revisora no somos un tribunal de pe-ritos médicos, aunque tengamos que pasar juicio sobre prueba pericial médica. Tal enfoque de nuestra función no constituye una abdicación de la misma, sino una reafirmación de los parámetros y deslindes que hemos establecido entre las funciones de este Tribunal, la de los tribunales de instan-cia, el peritaje médico y la naturaleza y función judicial.
El 22 de octubre de 1984 la recurrente, María Teresa Ro-dríguez Crespo, por sí y en representación de su hijo menor, presentó ante este Tribunal solicitud de revisión contra la *643sentencia del Tribunal Superior, Sala de San Juan, la cual concluyó que el demandado recurrido, Dr. César Hernández, no había incurrido en negligencia durante la intervención quirúrgica de la demandante recurrente así como durante el transcurso del tratamiento post operatorio.
Los seis (6) errores señalados por la recurrente en el pre-sente recurso pueden sintetizarse en tres (3): (1) errónea apreciación de la prueba sobre negligencia y relación causal; (2) récord médicos inadecuados, y (3) no haber mediado un consentimiento informado, puesto que el médico demandado recurrido no le advirtió a la paciente sobre el posible riesgo de que durante la operación se pudiera lesionar el uréter y la probabilidad de que perdiera un riñón.
HH

Los hechos

La demandante recurrente, María Teresa Rodríguez Crespo, visitó las oficinas del grupo ginecológico compuesto por los doctores Figueroa Longo, Comas, Catasús y Hernán-dez durante el mes de enero de 1979, con el propósito de someterse a un exámen ginecológico general.
La demandante recurrente regresó a la oficina del grupo médico el 9 de julio de 1979. En dicha ocasión se quejó de la presencia de dolores fuertes en el lado derecho del bajo vien-tre. El Dr. César Hernández procedió a realizarle un exámen pélvico, luego del cual le señaló que tenía un problema en su ovario derecho y le ordenó que se hiciera un sonograma(1) y un pielograma intravenoso (I.V.P.).(2) El médico también le indicó a la señora Rodríguez que su impresión inicial era que *644ella padecía de una condición resultante de la extirpación, previamente realizada, del ovario y tubo uterino izquierdo.
La señora Rodríguez había sufrido anteriormente dos (2) intervenciones quirúrgicas. En la primera de ellas, realizada durante el 1973, se le había extirpado el apéndice y, en la segunda, se le extirpó el ovario y tubo uterino izquierdo.
Cuando la demandante recurrente regresó a la oficina del doctor Hernández con los resultados de los exámenes que se habían realizado, éste le confirmó su diagnóstico inicial y le recomendó la remoción quirúrgica del tubo y ovario dere-chos, toda vez que de los exámenes se desprendía que ella tenía una masa sólida cuya medida alcanzaba aproximada-mente unos 4 cm., y la cual estaba localizada en el área cir-cundante a dicho ovario.
El doctor Hernández le explicó a la demandante recu-rrente que el tratamiento para esa condición era de tipo qui-rúrgico y, entonces, procedió a discutir la naturaleza de la operación, así como los “pros” y los “contras” de la misma. Así lo determinó específicamente el tribunal de instancia.
Dicho tribunal concluyó, además, que la señora Rodrí-guez, quien había cursado estudios universitarios y traba-jaba como contable en un bufete de abogados, había sido sometida anteriormente a dos (.2) intervenciones quirúrgicas (una de ellas similar a la presente) y había entendido adecua-damente las explicaciones que el doctor Hernández le ofreció sobre el procedimiento operatorio al que iba a ser sometida.
Surge de los autos que la demandante recurrente fue ad-mitida al Hospital Auxilio Mutuo el 23 de julio de 1979, bajo los servicios del grupo ginecológico Figueroa Longo, Comas, Catasús & Hernández. Una vez ingresa al hospital, se le rea-lizó una serie de pruebas de laboratorio, las cuales habían sido ordenadas con anterioridad por el doctor Hernández.
El 24 de julio de 1979, la demandante recurrente fue lle-vada a la sala de operaciones, donde el doctor Hernández le *645practicó la intervención quirúrgica para la remoción del tubo y ovario derechos.
Una vez que comenzó la operación, el médico procedió a identificar las estructuras anatómicas correspondientes. La identificación del uréter,(3) en particular, la realizó mediante palpación y visualización.
El doctor Hernández encontró en el área del tubo y del ovario derechos la presencia de múltiples adherencias, infla-mación y tejido fibroso.
Durante la intervención, se produjo un sangramiento en el área en que el ovario y el tubo se habían adherido a la pared posterior de la membrana que cubre la superficie interior del vientre,(4) esto como consecuencia de la presencia anormal de vasos sanguíneos en el área. Al no cesar el san-gramiento mediante compresión, el doctor Hernández colocó varios puntos de sutura en la membrana que cubre el vientre para lograr .contener la hemorragia de los vasos sangrantes.
El médico demandado recurrido atestó que, durante el proceso de colocación de suturas, mantuvo al uréter derecho bajo su observación directa y ejerció sumo cuidado para no lastimarlo. De la misma manera, mantuvo al uréter bajo ob-servación cuando procedió a unir la pared posterior de la membrana que cubre el vientre.
Luego de que concluyera el proceso de colocación de su-turas, el doctor Hernández palpó y visualizó nuevamente el uréter, examinó que no hubiera alguna salida de orina y optó entonces por no realizar ningún procedimiento adicional.
Una vez que concluyó la operación, la señora Rodríguez fue trasladada a la sala de recuperación dondé las enfer-meras comenzaron a medir y a anotar en el récord médico el *646volumen de líquidos administrados a la paciente, el volumen de orina descargada por ésta, así como las observaciones so-bre su condición y recuperación.
De los récord post operatorios surge que a la señora Ro-dríguez se le habían administrado desde las 12:00 del medio-día de 24 de julio, día en que fue operada, hasta las 7:00 A.M. de 25 de julio de 1979, unos 3,800 ce. de suero, y que durante ese mismo período había eliminado unos 2,000 cc. de orina. El único perito de la demandante recurrente (doctor Tor-tora) testificó que esa cantidad de orina era la adecuada y que, frente a ese dato, no sospecharía la presencia de una lesión al uréter. T.E. II, pág. 66. Tal opinión fue confirmada por los peritos del demandado recurrido que declararon ante el Tribunal Superior.
En cuanto a la condición y el proceso de recuperación de la paciente, durante el 24 de julio de 1979 la demandante recurrente se quejó de dolor. Las enfermeras procedieron a administrarle medicamentos para eliminarle el mismo.
Durante el 25 de julio de 1979, la demandante recurrente se quejó nuevamente de dolor. Esa mañana fue visitada por el doctor Hernández quien, luego de hablar con ella y de exa-minarla, anotó en el récord que notaba a la paciente febril. Así mismo anotó que la paciente sentía dolor de garganta, pero que su descarga de orina era normal, que los pulmones estaban claros y que la paciente no había formulado ninguna otra queja en particular.
En el transcurso del turno de la tarde de 25 de julio, la señora Rodríguez le señaló a una de las enfermeras que tenía dolor y fiebre. La enfermera le tomó la temperatura y por primera vez observa que la paciente registra 38.5 grados de fiebre; ese nivel bajó a los 37.5 grados a eso de las 8:00 P.M.
Durante la mañana de 26 de julio de 1979, la paciente continuó febril. Esa mañana volvió a recibir la visita del doctor Hernández quien, sospechando que la fiebre podía tener origen respiratorio, le recetó un antibiótico. En la mañana de *64727 de julio de 1979, nuevamente la paciente se observa febril. Esa mañana fue visitada por el doctor Catasús, quien estaba de guardia por el grupo ginecológico ese día. La señora Ro-dríguez le señaló que sentía dolor en su costado derecho y el médico, luego de examinarla, encontró que presentaba por vez primera sensibilidad en el área de las vértebras y cos-tado derecho. Ante ese hallazgo, el doctor solicitó una con-sulta con el urólogo, doctor Acosta Otero.
Surge del récord médico que fue durante la mañana de 27 de julio de 1979 cuando la paciente se quejó por primera vez de dolor en su costado derecho. Esa fue precisamente la fe-cha en que se consultó de inmediato a un urólogo para la comprobación de que no existiese una obstrucción en el uré-ter.
Durante la tarde de 27 de julio de 1979, el doctor Acosta. sometió a la demandante recurrente a una citoscopía(5) en la que confirmó la obstrucción del uréter derecho. Al día si-guiente el médico sometió a la señora Rodríguez a una se-gunda operación exploratoria en la que le liberó el uréter derecho. Ello fue posible al liberar del área cierto tejido in-flamado, así como varias suturas en el mismo. Luego de la operación se restableció el flujo normal de orina a través de dicho uréter y el médico pudo pasarle unas sondas urete-rales.
El Dr. Manuel De Jesús, patólogo que examinó los tejidos extraídos a la demandante recurrente por el doctor Acosta durante la intervención de 28 de julio de 1979, los describió como dos (2) fragmentos irregulares de tejido marrón grisá-ceo, blando y gomoso con material de sutura adherido y cuya medida era de 3 x 2 x 1 cm. T.E. II, pág. 446.
*648La demandante recurrente estuvo hospitalizada hasta el 3 de agosto de 1979, fecha en que fue dada de alta, pero con posterioridad a ese momento se mantuvo asistiendo a citas de seguimiento médico.
La señora Rodríguez presentó nuevamente síntomas de que el uréter estuviese obstruido el 7 de septiembre de 1979, casi un mes despúes de haber sido dada de alta, por lo que tuvo que ser hospitalizada. El doctor Acosta le realizó otra citoscopía el 14 de septiembre de 1979, y el 19 de ese mes la sometió a una cirujía del uréter dirigida a corregir la obs-trucción. En el transcurso de la conversación habida entre la demandante recurrente y el doctor Acosta, éste le indicó que existía la posibilidad de que perdiera su riñón derecho. T.E. I, pág. 38.
Una vez que a la demandante recurrente se le realizó la cirugía del uréter para corregir la obstrucción, se le dió de alta. No obstante, el 21 de octubre tuvo que volver a ser hos-pitalizada. En esa ocasión el urólogo, doctor Acosta, encon-tró que el uréter estaba en buenas condiciones, pero que el riñón derecho de la señora Rodríguez se encontraba muy de-bilitado.
Finalmente, el doctor Acosta tuvo que extirparle a la de-mandante su riñón derecho el 31 de octubre de 1979.
Se hace patente que la señora Rodríguez no presentó ob-jeción al tratamiento que se le ofreció, no solicitó informa-ción adicional sobre el mismo ni expresó deseo o intención de consultar a otros médicos. Como veremos más adelante, consintió incluso por escrito al tratamiento al que se le so-metió.
II

Las normas doctrinales aplicables

Conforme a la norma mínima de cuidado médico exi-gible legalmente en casos de impericia médica en Puerto *649Rico, se espera que el médico ofrezca a su paciente aquella atención médica que, a la luz de los modernos medios de co-municación y enseñanza, y conforme al estado de conoci-miento de la ciencia y práctica prevalecientes en la medicina, satisface las exigencias generalmente reconocidas por la propia profesión médica. Medina Santiago v. Veléz, 120 D.P.R. 380 (1988); Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Negrón v. Municipio de San Juan, 107 D.P.R. 375 (1978); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); González v. E.L.A., 104 D.P.R. 55 (1975); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974); Oliveros v. Abréu, 101 D.P.R. 209 (1973). H.M. Brau Del Toro, Los daños y perjuicios ex-tracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 248.
Un error de juicio honesto y razonable en el diagnóstico y tratamiento constituye una eximente de responsabilidad cuando las autoridades médicas están en desacuerdo sobre cuál es la cura adecuada.
Al cumplir con nuestra función revisora en casos de impericia médica, nuestra decisión debe estar fundada en la prueba vertida en el juicio por los peritos y en la prueba documental. En ausencia de prueba no es nuestra función establecer a este nivel apelativo los elementos requeridos por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. De lo contrario, cedemos a la tentación de sustituir el criterio de los peritos médicos por el nuestro a base de un estudio apelativo de la literatura disponible. Ríos Ruiz v. Mark, supra.
Corresponde al demandante probar, mediante preponderancia de la prueba, que el tratamiento ofrecido por el demandado fue el factor que con mayor probabilidad oca-*650sionó el daño y establecer, además, el vínculo causal reque-rido por el Art. 1802 del Código Civil, supra. Cruz v. Centro Médico de P.R., supra.
La presunción de que el médico le administró el tratamiento adecuado a su paciente implica que le corresponde al demandante presentar evidencia suficiente para controvertir que el tratamiento fue adecuado. Ello requiere que la relación de causalidad no se establezca a base de una mera especulación o conjetura. Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962); Ramos Orengo v. La Capital, 88 D.P.R. 315 (1963).
La negligencia del médico, al igual que la de cual-quier otra persona demandada al amparo del Art. 1802 del Codigo Civil, supra, no se presume por el mero hecho de que el paciente haya sufrido un daño o que el tratamiento no haya tenido éxito. Igual que en los casos ordinarios de daños y perjuicios, el demandante tiene que probar por preponde-rancia de la evidencia que el daño ocurrido se debió con ma-yores probabilidades a la negligencia que el demandante imputa.
Para establecer prima facie un caso de daños y perjuicios por negligencia de un médico o de un dentista, el demandante tiene que presentar prueba sobre: (1) las normas mínimas de conocimiento y cuidado médico aplicables a los generalistas o a los especialistas, y (2) la relación causal entre la actuación u omisión del facultativo y la lesión sufrida por el paciente. Medina Santiago v. Vélez, supra.
El demandante debe establecer mediante prueba pericial cuáles son los requisitos de cuidado y conocimiento científico requeridos por la profesión en el tratamiento de determinado tipo de pacientes. Esa prueba deberá demostrar cuáles son las exigencias de toda la profesión a la luz de *651los conocimientos científicos disponibles mediante los medios de comunicación y programas de educación continuada, Medina Santiago v. Vélez, supra, así como las normas de con-sentimiento informado aplicables al caso y la razón por la cual el médico demandado no cumplió con las mismas.
I — I I — I I — I

La negligencia en la primera intervención quirúrgica

Examinemos si el Dr. César Hernández incurrió en negli-gencia al intervenir quirúrgicamente a la demandante recu-rrente.
Un análisis cuidadoso de la transcripción de evidencia, de los récord médicos y de los autos nos mueven a concluir que el doctor Hernández no se apartó de las normas de excelen-cia profesional reconocidas por la profesión médica.
La tesis planteada por los recurrentes en su recurso des-cansa en sostener que incidió el tribunal de instancia al con-cluir que la obstrucción del uréter había sido causada por la presencia de tejido inflamado, que por estar ubicado alrede-dor del uréter gradualmente lo fue comprimiendo hasta cau-sar la obstrucción que encontró el urólogo, doctor Acosta.
Los recurrentes sostienen que lo correcto hubiera sido concluir que un punto de sutura había causado la obstrucción en el uréter de la demandante recurrente, e imponerle res-ponsabilidad al médico demandado recurrido por haber incu-rrido en negligencia durante la intervención quirúrgica.'
Varios factores nos mueven a diferir de la contención de los recurrentes.
En primer lugar, lo expresado en la literatura médica apoya la posición y las actuaciones del médico demandado recurrido.
En segundo lugar, la evidencia objetiva y la prueba pre-sentada durante el juicio, tanto testifical, documental como pericial de ambas partes sostienen plenamente la conclusión *652del tribunal sentenciador a los efectos de que la obstrucción del uréter derecho de la demandante recurrente se produjo por la compresión causada por tejido inflamado fibroso y edematoso (6) presente en el área circundante al uréter.
> I — I
A los fines de evaluar la situación fáctica ante nos, exami-nemos el marco médico y teórico necesario para ubicar ade-cuadamente la misma.
La determinación sobre si una lesión al uréter se ha de-bido a la negligencia de un médico o si ha sido el resultado del riesgo inherente que conlleva el procedimiento operato-rio es compleja. 6 Lawyers’ Medical Cyclopedia Sec. 44.28 (1977); M.F. Campbell y J.H. Harrison, Urology, Philadelphia, Ed. W.B. Saunders, 1970, Vol. I, pág. 811; L.A. Orkin, Trauma to the Ureter: Pathogenesis and Management, Philadelphia, Ed. F.A. Davis, 1964, pág. 137.
No existe un medio ideal para eliminar todas las compli-caciones quirúrgicas serias de las que pueden desarrollarse las lesiones ureterales, por lo que el énfasis del cirujano debe dirigirse no sólo a evitar la lesión durante la operación, sino también al pronto reconocimiento de la misma. M.C. Daley, Ureteral Injuries, 1972 Med. Trial Tech. Q. 251, 255 (1972).
La mayoría de los casos conocidos con relación a lesiones al uréter ocurren durante las operaciones quirúrgicas gine-cológicas. Orkin, op. cit., pág. 137; Daley, supra, pág. 251. Se ha estimado que la incidencia de lesiones ureterales resul-tantes de intervenciones quirúrgicas ginecológicas, a raíz de afecciones benignas, oscila entre el .08 y 2.5%. Un informe reciente demostró que de 33,144 histerectomías realizadas en casos de afecciones benignas, solamente se informaron *653catorce (14) casos de lesiones ureterales, lo cual constituye un 0.042% de los casos. En relación a casos de histerectomía radical,(7) los estudios reflejan una incidencia de daño urete-ral ascendente a un 14.6%. Campbell y Harrison, op. cit., págs. 811 y 814.
Otros estudios han reflejado que, en lo que respecta a procedimientos ginecológicos complejos, el promedio de le-siones ureterales oscila entre el .05 y el 2.42%. Daley, supra, pág. 252.
Debe señalarse que en los casos en que una histerectomía no radical, como la realizada en el presente caso, es reali-zada por un profesional competente el riesgo de que el uréter pueda ser lesionado se reduce a menos de un uno por ciento (1%). Lawyers’ Medical Cyclopedia, supra, pág. 527.
Algunos tratadistas como S.R. Weinberg sostienen que las lesiones al uréter que ocurren durante una intervención quirúrgica son inescapables aun cuando el paciente esté en las manos del médico más experimentado. L.J. Gordy y R.N. Gray, 4B Attorney’s Textbook of Medicine Cap. 284, Sec. 284.35(3) (1986).
Toda vez que no existe un método único comprobado para la prevención de los daños ureterales, se hace indispensable que el médico se relacione con las estructuras anatómicas localizadas en el área a ser intervenida, así como de cual-quier alteración anatómica que presente el paciente a ser so-metido a operación. Campbell y Harrison, op. cit., pág. 827.
La buena práctica de la medicina le exige al médico que vaya a operar a una paciente con una condición similar a la *654de autos que identifique y que visualice el uréter. Este pro-ceso de visualización y de palpación debe ser continuo du-rante toda la intervención quirúrgica. Campbell y Harrison, op. cit., pág. 828. Cuando el campo operatorio presenta masas inflamadas o tumores, el médico debe también identi-ficar las estructuras anatómicas, los márgenes de la vejiga y los ligamentos presentes en el área. La identificación del uréter se completa entonces con la palpación e inspección del mismo. Orkin, op. cit., pág. 155.
Una vez que el médico se ha cerciorado de que no ha ocu-rrido una lesión en el uréter, como paso previo a cerrar el abdomen, debe inspeccionar y visualizar el uréter. También debe cerciorarse de que no exista extravasación de orina. Gordy y Gray, supra, pág. 248-16.
Se ha sostenido en algunos tratados médicos que el reco-nocimiento durante la realización de una operación de que se ha causado una lesión al uréter depende en primera instancia de la sospecha que el cirujano tenga sobre la posibilidad de que haya ocurrido una lesión. Campbell y Harrison, op. cit., pág. 831; Lawyers’ Medical Cyclopedia, supra, Sec. 44.28(D). Uno de los aspectos más importantes a considerar en la determinación de la lesión al uréter y la imputación de responsabilidad a un facultativo lo es el reconocimiento tem-prano de la lesión. Como muy correctamente señalara Charles Higgins, M.D., “[e]l pecado venial es el daño al uré-ter, pero el pecado mortal es la falta en reconocerlo”. Gordy y Gray, supra; Daley, supra, pág. 256.
La posición general de las autoridades médicas es que un reconocimiento temprano provee las mayores oportunidades para corregir la lesión. Claro está, ello dependerá, en parte, de que la lesión sea sospechada por el médico. Lawyers’ Medical Cyclopedia, supra. Cuanto más pequeño sea el in-tervalo de tiempo entre la operación y el descubrimiento de la lesión, mayor será la oportunidad de éxito en la reparación de la misma. El término adecuado para ello está compren-*655dido dentro de las setenta y dos (72) horas posteriores a la operación. Orkin, op. cit., pág. 245.
Una de las señales primarias que evidencian la ocurren-cia de una lesión ureteral, a raíz de una operación abierta en el abdomen, es la aparición de salida de orina. P.D. Cantor, 5 Traumatic Medicine and Surgery for the Attorney Cap. 1216, págs. 629-630 (1961). Así también, el paciente presenta usualmente quejas de dolor en la región del riñón o del cos-tado. C. Winter, Nursing Care of Urology Patients, Ed. C.W. Mosby Company, 1977, pág. 337; Cantor, supra, pág. 630.
El cotejo de los niveles de residuos urinarios, la presencia de infecciones en el tracto urinario y el estado de la condición renal del paciente son los mecanismos indicados durante la etapa post operatoria para la evaluación de la presencia de una lesión ureteral. La diligencia en el cotejo de los valores presentados en estas áreas permite un diagnóstico temprano de obstrucción y el inicio subsiguiente del proceso de trata-miento. Campbell y Harrison, op. cit., pág. 830.
Los datos anteriormente expuestos nos demuestran que, frente al tipo de intervención quirúrgica a que fue sometida la señora Rodríguez, el riesgo de que ocurriera una lesión al uréter o la consecuente pérdida de un riñón no era significa-tivo, máxime si el médico ha tomado las precauciones que le exige la buena práctica de la medicina. Por esta razón, no se requería que el doctor Hernández tomara medidas de pre-caución adicionales a las adoptadas por él en el caso de autos.
De la prueba presentada surge que a la demandante re-currente se le realizó, tal y como recomiendan las autori-dades médicas, un pielograma intravenoso durante el perío-do preoperatorio.
Una vez comenzó la intervención quirúrgica, el doctor Hernández palpó y visualizó el uréter tanto durante la etapa de resección de las estructuras anatómicas, como en la etapa *656de reconstrucción y cierre del orificio dejado por la remoción de las estructuras en el peritoneo, sin confrontar dificultades en la visualización del uréter y sin que en ningún momento tuviera sospechas de haber ligado el uréter. T.E. II, págs. 141, 173-176, 179 y 267.
En lo que respecta a los procedimientos de precaución descritos por el doctor Tortora (perito de la demandante re-currente) en su testimonio, y que a su entender debieron uti-lizarse para comprobar que realmente el uréter no hubiese sido lesionado durante la intervención quirúrgica, el propio perito fue claro al condicionar su utilización al contexto en que el médico tuviese sospechas de haber lesionado o com-prometido el uréter durante la cirugía.
El doctor Tortora testificó que, para propósitos de dicha comprobación, el médico debía asegurarse, en primer lugar, de no haber causado alguna lesión al uréter; en segunda ins-tancia, debía palpar el uréter a través de su curso desde la parte superior hasta el área que penetra en la vejiga para determinar que no estaba angulado como consecuencia de la cirujía; en tercer lugar, el médico debía cerciorarse de que no existiese algún escape de orina en el área que estaba ope-rando y, en cuarto lugar, recomendaría que se llevara.a cabo la inyección del Indigo Carmine o que se realizara una citos-copía, pero esto cuando hubiese duda de que existiera algún escape de orina o alguna otra indicación de que se había afec-tado el uréter. T.E. I, págs. 263-266; T.E. II, págs. 11, 91-94 y 179.
Como señaláramos anteriormente, las autoridades mé-dicas señalan que se debe mantener el uréter bajo visualiza-ción y palpación directa durante todo el transcurso del pro-cedimiento operatorio, así como asegurarse de que no exis-tan escapes de orina en el área que está siendo operada. Si el médico tuviera sospechas de haber ligado el uréter, entonces *657sería recomendable que se realizaran otros procedimientos médicos.(8)
El doctor Hernández fue constante en atestar que se ha-bía asegurado visualmente de no haber lesionado el uréter, puesto que a través del proceso operatorio palpó constante-mente el mismo (T.E. II, págs. 141,174,175,179 y 267) y que se había cerciorado de que no existía salida de orina en el campo operatorio. T.E. II, pág. 175.
El demandado recurrido también fue categórico al indi-car que en ningún momento tuvo sospechas de que hubiera lesionado el uréter y que ello fue la razón por la cual no había utilizado el Indigo Carmine o la citoscopía. T.E. II, pág. 179.

Nada hay en el récord que dé base para sostener que el doctor Hernández, durante la operación, debió haber sospe-chado que había afectado el uréter.

Una de las contenciones de la demandante recurrente en su escrito ante nos es que el testimonio del médico demandado recurrido no era confiable porque éste había admitido bajo interrogatorio que la causa de la obstrucción que impedía el funcionamiento normal del riñón derecho de María Rodríguez había sido un punto de sutura que parcialmente lo obstruyó. El demandado recurrido indicó que, al haber mencionado el punto de sutura como la causa de la obstrucción ureteral, se estaba refiriendo a que dicho material de suturas, que estaba enclavado en el área retroperitoneal, había sido el factor causal desencadenante de una reacción inflamatoria aguda del tejido circundante, el cual, conforme fue creciendo, formó las masas que fueron empujando y aprisionando el uréter hasta obstruirlo. T.E. II, págs. 334-336. Conforme a su posición, aquellos puntos que *658se colocan en el tejido y en la membrana que cubre al vientre constituyen un factor irritante. La sangre que infiltró el te-jido junto a la grasa edomatosa formó una masa que terminó obstruyendo el uréter. T.E. II, págs. 162-163. El tribunal de instancia dirimió el asunto de la credibilidad del testimonio del demandado recurrido y no encontramos error, prejuicio o parcialidad en la apreciación de la prueba realizada por dicho tribunal.
El testimonio del doctor Hernández fue corroborado por el testimonio vertido por el urólogo doctor Acosta Otero, quien precisamente liberara la obstrucción ureteral que de-sarrolló la demandante recurrente. El doctor Acosta atestó que las masas extirpadas y localizadas periureteralmente habían sido la causa próxima de la obstrucción ureteral, ya que al extraerlas se restableció completamente el flujo de orina a través del uréter. T.E. II, págs. 445-446.
El Dr. Fernando J. Montilla, ginecólogo obstetra y perito del demandado recurrido, habiendo evaluado los récord mé-dicos de la paciente, atestó que ésta había sido tratada de acuerdo con los mejores cánones de la ginecología y que hasta el 27 de julio de 1979 la paciente llevaba un curso post operatorio bueno, pero que desafortunadamente desarrolló una complicación que generó una obstrucción del uréter. T.E. II, págs. 347-355. El doctor expresó que el récord era claro en términos de lo que produjo la obstrucción. Concluyó que la paciente había tenido una reacción masiva a la sutura de la membrana que cubre el vientre, la cual le produjo una reacción del tejido circunuretal o periuretal que, desgracia-damente, fue de un tamaño grande, y que esa reacción infla-matoria le causó la obstrucción del uréter. Atestó que no hubo en el caso evidencia de suturas en el uréter. T.E. II, págs. 359-360.
Bajo el interrogatorio de la representación legal de los demandantes recurrentes, el médico atestó que lo que ocu-rrió en el caso fue una inflamación de tejidos debido al re-*659chazo del cuerpo a las suturas de la membrana y la inflama-ción de la operación. Explicó que, al cerrarse la membrana que cubre el vientre, la masa se acumuló y comprometió el uréter. Rechazó la posibilidad de que la obstrucción se de-biera a una angulación de uréter por sutura, puesto que la evidencia patológica demostró que había tejido inflamado y ello fue la causa de la obstrucción. T.E. II, págs. 361-434.
El doctor Acosta dejó establecido que, una vez que ex-trajo ese tejido, el uréter se desahogó, empezó a orinar como era debido y la orina empezó a fluir libremente. T.E. II, págs. 445-446.
El testimonio del perito doctor Montilla, del doctor Her-nández, del urólogo doctor Acosta y del patólogo doctor De Jesús sostiene invariablemente la tesis del demandado re-currido. El tribunal de instancia acogió estos testimonios y no vemos razón para alterar su conclusión.
Existe abundante jurisprudencia sobre situaciones simi-lares a las de autos en que tribunales estatales se han negado a imponer responsabilidad al médico demandado al estimar que no se probó la negligencia mediante preponderancia de la prueba, o por entender que existía un error de juicio razo-nable. Hart v. Steele, 416 S.W.2d 927 (1967); Lince v. Monson, 108 N.W.2d 845 (1961); Modrzynsky v. Lust, 88 N.E.2d 76 (1949); Siverson v. Weber, 372 P.2d 97 (1962); Le Prince v. McLeod, 179 So. 2d 856 (1965); Block v. McVay, 126 N.W.2d 808 (1964); Anotación, Malpractice: Surgeon’s Liability for Inadvertently Injuring Organ other than that Intended to be Operated On, 37 A.L.R.3d 464(29b) (1971).

El tratamiento post operatorio

El doctor Tortora, perito de la parte demandante recu-rrente, sostuvo que, a los fines de no apartarse de las normas aceptables de la medicina, debería medirse durante el trata-miento post operatorio el ingreso y egreso de líquidos de la paciente, así como atender la presencia de fiebre y dolores. *660T.E. II, pág. 11; Campbell y Harrison, op. cit., págs. 830-831.
Si evaluamos el recuento de los hechos ocurridos durante los días 24 al 27 de julio de 1979 encontramos que durante el primer día la paciente eliminó unos 2,000 cc. de orina, canti-dad que a juicio de los peritos fue adecuada.
Durante el 25 de julio de 1979 la demandante recurrente no informó fiebre y sólo se quejó de dolor de garganta. T.E. II, pág. 83.
El 26 de julio la paciente se queja de fiebre, pero no se reflejan quejas de dolor. T.E. II, pág. 84.
Hasta ese momento la sintomatología presentada por la demandante recurrente es la típicamente esperada durante el período de recuperación de un paciente. Tan es así que, confrontado con esos datos, el doctor Tortora tuvo que ad-mitir que frente a ellos no sospecharía de la presencia de una lesión al uréter. T.E. II, pág. 97.
Es el 27 de julio de 1979 que por primera vez surge una queja sobre el dolor en el “flanco derecho”, esto es, al tercer día de realizada la operación. Una vez que el doctor Catasús conoce ese dato, inmediatamente obtiene una consulta con el urólogo quien procede a realizarle una citoscopía durante ese mismo día.
Como ya señaláramos, el énfasis que exige la buena prác-tica médica en este tipo de situación en que surge una lesión al uréter es el de reconocer prontamente el daño y ofrecer un tratamiento adecuado. Daley, supra, pág. 251. El tiempo ideal para ello lo es dentro de las setenta y dos (72) horas posteriores a la realización de la operación. Orkin, op. cit., pág. 245. El doctor Hernández no se apartó de esa norma. Una vez que el doctor Catasús conoce durante el transcurso del 27 de julio de 1979 que puede existir una relación entre el dolor en el flanco derecho y una posible obstrucción en el uréter, procede a obtener una consulta con el urólogo. Ese mismo día se le realiza a la demandante recurrente un píelo-*661grama y un cistograma(9) (T.E. II, pág. 442) y durante el 28 se le somete a operación. Luego de extraérsele el tejido del área circundante al uréter éste se vació.
El doctor Acosta afirmó que no vió nada fuera de lo normal en el área ureteral, tal como lo sería un punto de sutura (T.E. II, pág. 447) y concluyó que no había posibilidad de relación causal entre lo que ocurrió en la operación y la eventual pérdida del riñón de la demandante recurrente. T.E. II, pág. 452.

Sobre los récord médicos

La demandante recurrente sostiene que el doctor Her-nández no hizo mención alguna en su informe operatorio so-bre las medidas tomadas para identificar y revisar la condición del uréter.
Sobre el particular, el demandado recurrido señaló que no encontró nada particular que le hiciera creer que había afectado el uréter. El informe operatorio contiene, a su en-tender, los datos positivos o importantes que se encuentran durante la cirujía y, en este caso, no creyó importante descri-bir esos procedimientos. T.E. II, págs. 261-262.
Hemos sido consistentes en cuanto a valorizar la importancia de llevar unos récord médicos adecuados. Aun cuando las omisiones en los récord médicos no necesariamente constituyen negligencia per se, dicha omisión puede ser un factor a considerarse en la credibilidad que el médico merezca respecto al tratamiento que dio al paciente. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984); Reyes v. Phoenix Assurance Co., 100 D.P.R. 871 (1972).
Aun cuando el médico de autos no haya sido diligente en su responsabilidad de llevar unos récord médicos *662adecuados de la primera operación, no se ha demostrado la relación causal entre el no llevarlos y la negligencia. El imputarle negligencia al demandado por ese hecho conlleva-ría el desviarnos de las normas esbozadas sobre ese aspecto por este Tribunal. Pérez Cruz v. Hosp. La Concepción, supra, pág. 732; López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978).
A pesar de que el perito de la demandante recurrente, doctor Tortora, sostuvo que el demandado había incurrido en negligencia durante el tratamiento post operatorio de la se-ñolea Rodríguez, la realidad es que, al ser confrontado con los récord médicos de la paciente, tuvo que aceptar la inconsis-tencia de sus declaraciones con lo que en realidad dichos ré-cord contenían. La propia sentencia del tribunal de instancia recogió algunas de ellas:
1. Señaló que no se había anotado en el récord de la deman-dante, y para el período post-operatorio inmediato, el volumen de ingreso y egreso de líquidos de ésta. Al mostrársele las páginas de récord que contenían esta información, tuvo que aceptar no sólo que se habían anotado estos datos, si[no] tam-bién que el egreso urinario de la demandante durante las 24 horas siguientes a la operación era adecuado y no podía dar base a sospechar obstrucción ureteral alguna.
2. Declaró que no aparecía del récord que el doctor Hernán-dez hubiera llevado a cabo un examen físico completo y a dia-rio de la paciente. Al mostrársele las claras anotaciones del doctor Hernández que aparecían de sus notas de progreso dia-rias, el doctor Tortora tampoco pudo encontrar una explica-ción satisfactoria para su primera aseveración.
3. Declaró que del récord aparecían innumerables quejas de dolor en el costado derecho referidas por la demandante tanto al doctor Hernández como al personal de enfermería que la atendía y que el doctor Hernández había hecho caso omiso de las mismas. Al mostrársele el récord, nuevamente el doctor Tortora tuvo que admitir que no aparecía del récord de la de-mandante ni una sola queja de dolor en el costado derecho hasta el día 27 de julio de 1979, en horas de la mañana, cuando *663el doctor Catasús le examinó el ángulo costo-vertebral dere-cho y, de inmediato, sospechó la posibilidad de una obstruc-ción ureteral y puso la correspondiente consulta al urólogo, doctor Acosta Otero para descartar la misma:
4. Declaró que el doctor Hernández hizo caso omiso a la fiebre en “picos y valles” que presentó la paciente después de la operación. Al confrontársele nuevamente con el récor[d] de la paciente, admitió que los picos y valles no comenzaron sino hasta el segundo día post-operatorio y que, en esta ocasión, el doctor Hernández, lejos de desatender esta queja, recetó el antibiótico Nebcin, sospechando que la fiebre pudiera ser como consecuencia de una infección de las vías respiratorias, lo cual es muy común en el período post-operatorio inmediato. Alegato de los recurridos, pág. 12.
En el caso de autos, la preponderancia de la prueba no estableció que la obstrucción del uréter derecho de la de-mandante recurrente y la posterior pérdida de su riñón se debieran a la actuación negligente del demandado recurrido, doctor Hernández, o a la forma en que llevó los récord mé-dicos.
V

Sobre consentimiento informado

Nos resta por considerar el planteamiento de los deman-dantes recurrentes sobre la ausencia de consentimiento in-formado.
El consentimiento de una paciente es un elemento indispensable para efectuar un procedimiento médico-quirúrgico, salvo los casos de excepciones reconocidas como las situaciones de emergencia y de perjuicio al estado sicológico de aprehensión del paciente. Rojas v. Maldonado, 68 D.P.R. 818 (1948); Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199 (1963); Torres Pérez v. Hosp. Dr. Susoni, Inc., 95 D.P.R. 867 (1968). Además, es necesario que ese consentimiento sea informado. El problema está en determinar *664cuánta información hay que darle al paciente para que el consentimiento que éste preste no esté viciado.
La doctrina del consentimiento informado impone al médico el deber de informar a su paciente acerca de la naturaleza y riesgos de un tratamiento médico propuesto, de manera que el paciente se encuentre en la posición de hacer una decisión inteligente e informada. D.W. Louisell y H. Williams, 2 Medical Malpractice Cap. XXII, See. 22.3, pág. 22-13 (1986); I Hospital Law Manual: Consent to Medical and Surgical Procedures Secs. 2-2 a 2-3, págs. 24-27 (1986); F.A. Rozovsky, Consent to Treatment: A Practical Guide, Boston, Ed. Little, Brown and Co., 1984, pág. 9; R.R. Faden y T.L. Beauchamp, A History and Theory of Informed Consent, Nueva York, Ed. Oxford University Press, 1986.
La doctrina moderna establece que el médico le debe re-velar a su paciente toda aquella información que, de acuerdo con su conocimiento y experiencia, necesitaría conocer el pa-ciente por ser pertinente a la decisión que debe tomar en cuanto a consentir o no a someterse al procedimiento médico propuesto. Canterbury v. Spence, 464 F.2d 772 (D.C. Cir. 1972); H.M. Brau Del Toro y R.A. Marcial Rojas, La doc-trina del consentimiento ilustrado para tratamiento mé-dico, 54 Rev. Jur. U.P.R. 113 (1985).
El médico tiene la obligación de divulgarle al paciente los riesgos razonablemente previsibles, así como los beneficios de tratamientos y procedimientos invasivos del cuerpo humano y de las alternativas disponibles. También debe informar al paciente sobre los riesgos probables relacionados a no tratarse la condición.
Sin embargo, el médico no es responsable por no divulgar riesgos que razonablemente no pueda preveer o por no informar de alguna secuela inesperada que surja durante la cirugía. Stottlemire v. Cawood, 213 F. Supp. 897 *665(D.C. 1963); Yeates v. Harms, 393 P.2d 982 (1964); Small v. Gifford Memorial Hospital, 349 A.2d 703 (1975); Rozovsky, op. cit., pág. 45; Brau Del Toro y Marcial Rojas, op. cit., págs. 129-130. En general, el médico debe divulgar aquella información que él razonablemente crea o deba saber que genere un riesgo. Ello no significa que deba comunicar aque-llos riesgos de los cuales un paciente promedio estaría adver-tido o sobre aquellos que el paciente particular haya descubierto por haber sido sometido a un tratamiento similar en el pasado. Revord v. Rusell, 401 N.E.2d 763 (1980); Vergie M. Lapelosa, Inc. v. Cruze, 407 A.2d 786 (1980); Louisell y Williams, supra, pág. 22-13.
Como sostuviéramos en Ríos Ruiz v. Mark, supra, los médicos tienen el deber de suministrar al paciente suficiente información sobre la naturaleza del tratamiento, los riesgos involucrados y los beneficios que se esperan. Aunque hay diversidad de criterios sobre el alcance y el contenido del deber de divulgación, hay consenso sobre el hecho de que no hay que divulgar riesgos remotos que hayan ocurrido en pocas ocasiones y que no es probable que le ocurran a ese paciente en particular.
Entendemos que la pérdida del riñón de la demandante recurrente no constituía un riesgo razonablemente previsi-ble de la intervención a que ella iba a ser sometida y que hiciese mandatorio el que el médico le informara sobre ello. Por eso tampoco podría imponérsele responsabilidad al de-mandado recurrido por no haber informado unos riesgos que no eran probables. Meeks v. Marx, 550 P.2d 1158 (1976).
Cuando un demandante alegue que el médico que le trató incurrió en impericia profesional —por no haberle informado acerca de los peligros incidentales del tratamiento que le administró— tiene que establecer, de conformidad con los principios generales de negligencia, que la falta de infor-*666mación adecuada fue la causa próxima del daño resultante. Sard v. Hardy, 379 A.2d 1014 (1977); Poulin v. Zartman, 542 P.2d 251 (1975); Cobbs v. Grant, 502 P.2d 1 (1972); Natanson v. Kline, 350 P.2d 1093 (1960); Rozovsky, op. cit., Sec. 1.13, pág. 60; Louisell y Williams, supra, pág. 22-11. Así también, tendría el demandante que traer prueba sobre las normas de consentimiento informado aplicables al caso y la razón por la cual el médico incumplió con ellas. Rozovsky, op. cit.
En el caso ante nos, la demandante recurrente no pre-sentó la prueba requerida para poderle imponer responsabi-lidad al médico demandado recurrido. Tampoco probó que la lesión al uréter y la pérdida posterior de su riñón derecho fueran riesgos razonablemente previsibles y probables de los cuales tuviera que haber sido advertida por el médico que la atendió.
Por otra parte, el tribunal de instancia concluyó que el médico demandado recurrido discutió con la demandante re-currente los riesgos previsibles implicados en la interven-ción quirúrgica a que ella iba a ser sometida y le indicó, además, la conveniencia de someterse al tratamiento por él propuesto. No surge de los autos que la paciente objetara o cuestionara de alguna manera el tratamiento que le propu-siera el doctor Hernández o que le solicitara alguna informa-ción adicional a la prestada por él. Tampoco expresó deseo en consultar con algún otro médico sobre la posibilidad de que se le prestara un tratamiento alterno al propuesto por el doctor Hernández.
Además, surge de los autos que la demandante recu-rrente, señora Rodríguez Crespo, el 23 de julio de 1979 brindó su consentimiento por escrito, con su jirma y ante testigo, para la primera operación y admitió que se le había explicado la naturaleza y objeto de la operación, los mé-todos alternos de tratamiento, los riesgos involucrados y la posibilidad de complicaciones. En su parte pertinente, dicho documento lee como sigue:
*667Por la presente solicito y autorizo a cualesquiera de los mé-dicos de la Facultad Médica del Hospital Auxilio Mutuo de la Sociedad Española de Auxilio Mutuo y Médica del Hospital Auxilio Mutuo de la Sociedad Española de Auxilio Mutuo y Beneficencia de Puerto Rico, y especialmente al Dr. OB-GYN PERINATAL MED o a cualquiera de sus ayudantes o a cual-quiera otro médico que él designe, o de quien él solicite coope-ración o ayuda, para que practiquen en MI PERSONA la siguiente operación:
EXPLORATORY LAPARATOMY -RIGHT SALPINGOOPHORECTOMY
y para que, si en el curso de la operación ocurriese cualquier condición o situación imprevista que a juicio de ellos re-quiera procedimientos adicionales o convenientes, o procedi-mientos distintos a los ahora contemplados, por la presente solicito y autorizo a todos y cada uno de ellos para que reali-cen todo lo que en su absoluta discreción estimen conveniente.
2. La naturaleza y objeto de la operación, los métodos al-ternativos de tratamiento, los riesgos envueltos y la posibili-dad de complicaciones, me han sido ampliamente explicados. Reconozco que no se me ha ofrecido garantía o seguridad en cuanto a los resultados que puedan obtenerse de dicha opera-ción.
CERTIFICO: Que he leído, y entiendo perfectamente[,] el [c]onsentimiento para [p]racticar una [o]peración arriba men-cionadla,] que se me hicieron todas las explicaciones y adver-tencias a que se hace referencia en el mismo y que toda información requerida, ha sido suministrada en los corres-pondientes espacios en blanco tachando los párrafos que no son de aplicación, antes de firmar. (Énfasis suplido.)
Un consentimiento idéntico fue prestado por la señora Rodríguez ante distintos testigos cuando se le realizaron las intervenciones quirúrgicas posteriores, incluso la última operación efectuada el 31 de octubre en la cual se le extirpó su riñón derecho.
No vemos cómo se puede sostener que la recurrente no prestó un consentimiento informado, cuando ella cuenta con preparación académica, es la contable de la oficina de abo-*668gados que la representaron legalmente y admitió por escrito que se le había informado adecuadamente de todos los proce-dimientos que se llevarían a cabo sobre su persona, los mé-todos alternos y los riesgos involucrados. Ello convierte en académico este aspecto de la controversia.
Además, el testimonio que prestó la recurrente en corte sobre el consentimiento dado fue débil, que se caracterizó por su pobre recuerdo de los aspectos referentes al mismo. Dicho testimonio no puede superar la evidencia testifical y documental que tenemos ante nos, entre la cual se incluyen sus notas personales que reflejan un conocimiento detallado de todos los términos, diagnósticos, tratamientos, pruebas e intervenciones quirúrgicas que se realizaron, en su persona.
Por los fundamentos expuestos, se dictará sentencia que confirma la del foro de instancia.
El Juez Asociado Señor Rebollo López emitió voto particular de conformidad con la opinión. El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Ortiz. La Juez Asociada Señora Na-veira de Rodón se inhibió.

 Despliegue pictórico de ultrasonido de las estructuras anatómicas. Gould Medical Dictionary, 4ta ed., Nueva York, Ed. McGraw-Hill, 1979, págs. 423, 1268.


 Prueba de rayos X de la pelvis renal. Diccionario Terminológico de Ciencias Médicas, 8va ed., Barcelona, Ed. Salvat Editores, 1963, pág. 937.


 Conducto par que lleva la orina desde el riñón a la vejiga. Diccionario Terminológico de Ciencias Médicas, op. cit., pág. 1215.


 Peritoneo. Diccionario Terminológico de Ciencias Médicas, op. cit., pág. 929.


 Examen y numeración comparativa de los elementos celulares contenidos en los líquidos serosos. Diccionario Terminológico de Ciencias Médicas, op. cit., pág. 248.


 Acumulación excesiva de líquido en el tejido celular. Diccionario Termi-nológico de Ciencias Médicas, op. cit., pág. 381.


 La histerectomía radical —ya sea abdominal o vaginal— consiste en la remoción del útero y la cerviz, así como de todos los tejidos circundantes; la vagina superior, y en el caso de las operaciones abdominales, de la región pélvica de los nodulos linfáticos en los lados de la pelvis. Esta operación se utiliza cuando se descubre la presencia de condiciones malignas en la cerviz y, en ocasiones, para extirpar el cáncer uterino. 5A Lawyers’ Medical Cyclopedia Sec. 36.47 (1984).


 Entre estos procedimientos se encuentran la caterización, el pielograma intravenoso y el Indigo Carmine. Algunos de estos procedimientos conllevan complicaciones y riesgos que hacen que su utilización no sea mandatoria en todos los casos.


 Radiograma de la vejiga. Diccionario Terminológico de Ciencias Mé-dicas, op. cit., pág. 246.